NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 DAVID B. TURNER, Jr.,                            No. 16-55444

                  Plaintiff-Appellant,            D.C. No. 3:13-cv-02090-BEN-JLB

   v.
                                                  MEMORANDUM*
 MADSON, Captain at GBDF; FARRIS,
 Sergeant at GBDF,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        David B. Turner, Jr. appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging claims regarding his conditions

of confinement and medical treatment while he was housed in a detention facility.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court properly granted summary judgment because Turner failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Turner’s health. See Farmer v. Brennan, 511 U.S. 825,

833, 837 (1994) (while prison officials must ensure that inmates receive clothing

and medical care, prison officials must know of and disregard an excessive risk to

inmate health to violate the Eighth Amendment).

      To the extent that Turner contends the district court erred in denying

Turner’s motions for default judgment, the district court did not abuse its discretion

because the clerk never entered a default, and defendants were never in default.

See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (standard of review).

      We reject as without merit Turner’s contention that defendants’ answer

contradicted statements in their declarations, that the district court had a conflict of

interest, and that Turner was harmed as a result of the district court changing the

dates of the settlement conference.

      AFFIRMED.




                                           2                                     16-55444